              Case 2:18-cv-01253-RAJ Document 50 Filed 12/18/19 Page 1 of 1




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    MERLE NICHOLS,

 9                                 Plaintiff,           CASE NO. C18-1253-RAJ

10           v.
                                                        MINUTE ORDER
11    GEICO GENERAL INSURANCE
      COMPANY,
12
                                   Defendants.
13

14          The following Minute Order is made at the direction of the Court, the Hon. Mary Alice

15   Theiler, United States Magistrate Judge:

16          The Court directed the parties to submit an Agreed Order memorializing Judge Theiler’s

17   ruling at the oral argument held on November 20, 2019. To date, the parties have not submitted

18   such an order. The parties are therefore ORDERED to submit either a proposed agreed order or

19   separate proposed orders by no later than December 27, 2019.

20          DATED this 18th day of December, 2019.

21                                                     WILLIAM MCCOOL, Clerk

22                                                By: s/ Kadya Peter
                                                         Deputy Clerk
23

     MINUTE ORDER
     PAGE - 1
